The indictment charges that the defendant "wantonly and willfully did injure five yards of cloth of the goods and chattels," etc. Upon the plea of "not guilty," there was a verdict of "guilty." The defendant moved in arrest of judgment, assigning as grounds of the motion that the indictment did not charge that the act was done "unlawfully." The motion was denied, and the court gave judgment against the defendant. He excepted and appealed to this Court.
The statute (Code, sec. 1082, as amended by Laws 1885, ch. 53) prescribes that "If any person shall wantonly and willfully injure the personal property of another, he shall be guilty of a misdemeanor, whether the property be destroyed or not, and shall be punished by fine or imprisonment, or both, in the discretion of the court." The indictment charges, in the very words of the statute, that the act was done "wantonly and willfully." It thus charges the essential and leading quality of the criminal offense created by the statute, and these terms sufficiently imply that the act was done unlawfully. Lawful acts are not done wantonly and willfully.
No error. *Page 621 
(905)